Citation Nr: 1508722	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Center 
 in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from February 1968 to February 1972.  He died in October 2010.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Initially, the RO denied service connection for the cause of the Veteran's death in an April 2011 rating decision.  That rating decision did not become final as the Appellant submitted additional evidence within a year of the decision.  

In December 2014, the Appellant presented testimony during a hearing before the undersigned in Washington, DC.  A copy of the transcript has been associated with the claims folder. 

In December 2014, the Board received additional evidence from the Appellant.  This evidence has not been reviewed by the agency of original jurisdiction.  However, she included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

FINDINGS OF FACT

1. The Veteran died in October 2010.  The death certificate lists the immediate causes of death as esophageal cancer and malnutrition. 

2.  The Veteran served in Vietnam from August 1969 to August 1970 and is presumed to have been exposed to herbicides, such as Agent Orange.  

3.  In correspondence dated in February 2012, the Veteran's private physician opined that the Veteran's esophageal cancer was due to exposure to Agent Orange during active duty in Vietnam.  

4. The competent and credible evidence establishes that the Veteran's death was related to exposure to Agent Orange in service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the case at hand, the Veteran died in October 2010.  The death certificate lists the immediate causes of death as esophageal cancer and malnutrition.  In correspondence dated in February 2012, the Veteran's private physician, a Board certified oncologist, opined that the Veteran's esophageal cancer was due to exposure to Agent Orange during active duty in Vietnam.  It was noted that the Veteran returned from Vietnam with new gastroesophageal reflux and Barrett's esophagitis which has been linked to soldiers' exposure to Agent Orange, and evidence suggests a strong etiological relationship between Agent Orange and esophageal cancer.  The physician annotated his opinion with medical treatise, which noted higher incidence of esophageal cancer in Navy and Air Force service personnel who were exposed to the Agent Orange in drums or during their airborne release.  In particular, those deployed in Vietnam, when Agent Orange was used, were at almost double the risk for such cancer.  In view of this and the absence of probative evidence to the contrary, the Board finds that the competent and credible evidence establishes that the Veteran's death was related to Agent Orange exposure in service.  The claim is accordingly granted in full.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


